Worley, Judge,
concurring:
In my opinion appellant was claiming substantially the same subject matter as that of appealed claim 1 prior to the issuance of the Wein-rich patent and, accordingly, was not precluded by the provisions of 35 U. S. C. 135 from asserting that claim. I am further of the opinion that appealed claim 4 must be regarded as dependent on claim 2 of appellant’s application rather than on claim 2 of the Weinrich patent and that, as so regarded, it finds proper support in the disclosure of that application. I agree, therefore, that the decision of the board should be reversed.